Citation Nr: 0511528	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
defective hearing, left ear.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1959 to 
September 1963.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Under regulations then in effect, twice the Board endeavored 
to develop the evidence in the case on its own, in October 
2002 and January 2003, to include acquisition of Social 
Security Administration (SSA) records which were not 
immediately forthcoming.

However, because regulations were revised as to who was 
permitted to undertake such development, and all the 
requested development had not yet been accomplished, the 
Board was required to remand the case in a decision in 
October 2003.  The case has now been returned to the Board 
for further review on the pending appellate issues.

Service connection is also in effect for two types of chronic 
migraine and vascular headaches, evaluated at the maximum 
schedular rating of 50 percent disabling under Code 8100; and 
tinnitus, rated as 10 percent disabling.

During the course of the current appeal, the veteran has 
raised several other issues including entitlement to service 
connection for additional cardiovascular problems alleged to 
be associable with his vascular headaches, and a psychiatric 
disability claimed as post-traumatic stress disorder (PTSD), 
and for an extraschedular increased evaluation for his 
service-connected headaches disorder.  These issues have not 
been perfected on appeal and are not part of the current 
appellate review.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues relating to defective hearing and 
TDIU.

2.  At VA audiometric evaluations in 1998 and twice in 2000, 
the veteran had an average decibel loss ranging between 38 
and 46.25 in the left ear and speech audiometry revealed 
speech recognition ability of from 84 to 92 percent; he has 
less than total deafness in the nonservice-connected right 
ear.  

3.  The veteran has service-connected disabilities to include 
chronic migraine and vascular headaches, evaluated at the 
maximum schedular rating of 50 percent disabling; tinnitus, 
rated as 10 percent disabling; and defective hearing in the 
left ear, rated as noncompensably disabling.  He has several 
significantly disabling nonservice-connected problems.

4.  While he is not now working, the veteran's service-
connected disabilities alone do not prevent him from securing 
and following substantially gainful employment.

5. The evidence regarding the veteran's claim to a TDIU does 
not show an exceptional or unusual disability picture as 
relate to his service-connected problems alone, such as 
marked interference with employment or frequent 
hospitalizations, as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2003); 38 C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic Code 6100 
(2004).  

2.  The criteria for a TDIU have not been met on a schedular 
or extraschedular basis.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issues, as they stand before the Board, the veteran has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to hearing 
loss and TDIU.  In fact, the Board twice endeavored to 
develop the evidence, and thereafter, also remanded the case 
to ensure that all due process had been fulfilled.  

The veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  All in all, the Board is satisfied that all due 
process requirements and that all rights of the veteran have 
been fully protected and addressed as they relate to ratings 
for defective hearing and TDIU.  

He has raised the issue of an extraschedular rating for his 
headaches which are currently rated at a maximum under the 
schedule at 50 percent disabling; and during the course of 
the current appeal, the veteran has raised some other 
collateral issues including as relate to heart and 
psychiatric disorders, which are not inextricably intertwined 
with the issues now on appeal, and which are not yet 
otherwise themselves perfected on appeal.  In any of these, 
the veteran is free to further pursue and/or file claims in 
those areas particularly should he believe that the available 
evidence has changed to support his claims. 


General Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

Regarding the exceptional case where schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Defective Hearing
Criteria

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  

Factual Background 

At the time of a VA evaluation in June 1998, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
15
25
35
LEFT
NA
10
10
65
65

This averages out to 23 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 38 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
84 percent in the left ear.  He also had high frequency 
decibel losses.  

At the time of a VA evaluation in May 2000, the veteran 
described his hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
10
30
40
LEFT
NA
15
10
65
65

This averages out to 24 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 39 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 88 percent in the left ear.  He also had high frequency 
decibel losses.  

At the time of a VA evaluation in December 2000, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
40
60
LEFT
15
15
35
65
70

This averages out to 32.5 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 46.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 92 percent in the left ear.  He also had high 
frequency decibel losses.  Hearing aid revisions were 
addressed.

[It is noted that service connection is in effect only for 
left ear hearing loss so the right ear is considered to have 
normal hearing absent total deafness therein under the 
pertinent regulations].

Analysis

The evidence which is now pertinent is that which permits the 
VA to rate the extent of his disability as a result of the 
now service-connected disability.

In that regard, there is ample evidence of record on which to 
rate his left ear hearing impairment since there are the 
reports of several recent VA audiometric evaluations.  And 
while he has shown a slight deterioration in actual losses in 
that ear (although a modest, insignificant and primarily 
statistical fluctuation upward in his discrimination ability 
in the left ear), the recent VA audiological evaluations are 
entirely consistent with one another. 

Whether using the 1998 or 2000 audiometric findings, the 
veteran's left ear hearing loss, as specifically reflected in 
average decibel loss and discrimination ability, would 
translate on the hearing chart to noncompensable.  And while 
there has been a slight increase in actual recorded 
conversational decibel losses at some levels in the left ear, 
these changes are not significant when applied to the 
specific and finite guidelines of the regulatory criteria.  

In any event, his demonstrated hearing loss as shown on all 
pertinent tests, in the aggregate, does not warrant an 
evaluation in any event in excess of 0 percent.

TDIU
Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The regulations set forth the criteria for finding an 
aggregate rating of 60 percent various combinations which may 
be added into the mix.  For instance, disabilities may 
combine if one or both lower or upper extremities, 
disabilities resulting from a single accident, etc.  38 
C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts- 
found basis, when earned annual income exceeds the poverty 
threshold. 38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.


Factual Background and Analysis

Extensive clinical records are in the file for comparative 
purposes. 

Attempts to obtain SSA records have not been productive.  The 
record shows that at least one SSA hearing was held in late 
2000 but the outcome is not confirmed.

The veteran has not worked in some time.  He previously 
worked primarily as an accountant.  He has a number of 
nonservice-connected physical and mental health problems.  He 
has admitted to having lost jobs in the past in particular 
part because of his poor impulse and anger control.

The VA examination report from 2000 noted that the veteran 
has frequent severely disabling migraines as well as frequent 
cluster or tension headaches.  

He has been noted to react violently to virtually any kind of 
confrontation and even with extensive medications, is 
rendered immobile by headache problems.  However, he clearly 
has underlying psychiatric problems although it is unclear 
what is the proper diagnosis, i.e., PTSD (not necessarily due 
to service experiences), depression, etc.

A VA examiner in 2000 specifically concluded that 

I will say at the onset that I think this 
man's headaches are totally disabling.  
However, the reason I think his headaches 
are so disabling is because I think he 
has extremely profound psychosocial 
problems that, to me, without 
representing myself as an expert, appear 
to be posttraumatic stress disorder of a 
very severe degree....While this man's 
headaches may be disabling, his real 
disability is his interpersonal 
relationships.  {emphasis added].  

On VA hospitalization in September 2002, wherein admission 
was noted to be for unrelenting headaches and nausea, 
preliminary screening showed possible acute infarct of the 
right lateral thalamus with hemorrhagic transformation.  It 
was also noted that his psychiatric problems were "possibly 
contributing to headaches".  

In this case, the Board has assigned ratings of 50, 10 and 0 
percent, respectively, for the veteran's multiple types of 
headaches and his tinnitus with hearing loss on the left.   
He thus does not fulfill the schedular requirements for a 
TDIU.
 
As for extraschedular criteria, the Board notes that a VA 
physician has concluded that the headache residuals alone 
render him permanently disabled.  However, there is a pivotal 
caveat to that opinion, namely that the primary cause for the 
inability to get along in a work environment relates to 
interpersonal skills, his lack of impulse control and his 
volatility and anger.  Whatever other collateral factors 
which may be impacting those symptoms are not relevant for 
this determination with regard to TDIU since they are not now 
service-connected as part and parcel of or even adjunct to 
his service-connected disabilities.  The Board is constrained 
from substituting an opinion to the contrary.  See, i.e., 
Colvin v. Derwinski, 4 Vet. App. 132 (1992).  

His other service-connected disabilities cause minimal 
industrial impairment, including tinnitus, for which a 10 
percent rating is assigned, and noncompensably disabling 
defective hearing in the left ear.  

Moreover, the evidence does not reflect such an exceptional 
or unusual disability picture in this case with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  

In sum, the evidence is not so evenly balanced in this case 
as to require resolution of doubt in the veteran's favor, a 
TDIU is not warranted on either schedular or extraschedualr 
bases.


ORDER

An increased (compensable) rating for left ear defective 
hearing is denied.

A TDIU is denied. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


